Citation Nr: 1127812	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  10-01 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Whether new and material evidence has been received to reopen a claim seeking service connection for low back disability.

Entitlement to service connection for low back disability, to include as secondary to service-connected callosities of the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to May 1974.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2011, a Board hearing was held at the RO before the undersigned Veteran's Law Judge; a transcript of the hearing is of record.  

The issue of entitlement to service connection for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 1976 rating decision denied service connection for low back disability, finding that there was no evidence that a low back disability was incurred in service.  The Veteran was notified and did not appeal the decision and it became final. 

2.  Evidence received since the May 1976 decision relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.   



CONCLUSION OF LAW

The May 1976 decision was final.  Evidence received since the final May 1976 denial of service connection for low back disability is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Given the favorable outcome of the Veteran's claim to reopen detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Factual Background

The Veteran's service treatment records reflect that he was treated for calluses of both feet in January 1974.  The records do not contain the report of a separation examination or report of medical history at separation.  

In an August 1975 claim, the Veteran reported that he suffered a back injury during basic training.  

In a May 1976 rating decision, the RO denied service connection for back injury, finding the service medical records were completely negative for any back disability and that there was no record of any treatment for a back injury.  

On March 1997 VA examination, the Veteran was diagnosed with severe callosities of both feet.  

A June 1997 VA progress note shows that the Veteran reported intermittent chronic low back pain.  He indicated that he did a fair amount of heavy lifting, which caused his back pain to flare up occasionally.  

In an August 1997 rating decision, the RO granted service connection for callosities of both feet and assigned a noncompensable rating.   In an August 1998 decision, the Board increased the rating for the callosities to 10 percent.  In a December 2002 decision, the Board increased the rating to 30 percent.

A December 2002 VA podiatry progress note shows that the Veteran continued to have painful callosities despite the use of custom orthotics (arch supports) and extra depth shoes and boots.  He continued to experience chronic pain.  The condition was a continuous problem, particularly because he was working at a tire company in a job that required prolonged standing on a concrete floor most of his shift.  

A December 23, 2002 VA progress note shows that the Veteran reported that he had injured his back in late summer while trying to pull up a post.  He also complained of an old back injury from 1973.  Since the summer incident he had developed worse pain in the left side of his back radiating down to the top of the right thigh.  He also complained of some weakness in the right leg.  Physical examination showed that the Veteran had significant pain in the lumbar spine with swelling and also pain in the right SI joint area.  He had significant loss of range of motion of the lumbar spine and walked with an S1 stooped posture.  He could walk on his heels, toes and squat.   

On June 2005 VA examination, the examiner noted that the Veteran continued to have calluses of both feet despite the avoidance of prolonged standing and walking and compliance with wearing "X-depth" shoes and orthotics.  

An October 2005 VA primary care progress note shows that the Veteran's gait was within normal limits.  

On July 2006 VA foot examination, it was noted that with ambulation, the Veteran had an antalgic gait mainly favoring his left lower extremity with his cane in his right hand.  The Veteran walked on the heels of his feet bilaterally secondary to pain in the forefoot.  

A December 2006 private progress note shows that the Veteran was seen for evaluation of back and knee pain.  Physical examination showed that the Veteran walked unassisted without guarding.  The pertinent diagnosis was joint pain.  

A June 2008 VA X-ray of the lumbar spine produced a diagnostic impression of significant disc space narrowing and subchondral sclerosis compatible with degenerative disc disease at L3-4, a new finding since 2002.  There was also a 3 mm posterior subluxation of L3 over 4 likely secondary to degenerative disc disease at that level.  

A September 2008 VA MRI of the lumbar spine produced a diagnostic impression of large herniated disc on the left side at the L4-5 level filling half the canal.  There were edematous endplate changes at this level consistent with degenerative disc disease.  There were also sclerotic endplate changes at the L3-4 level consistent with degenerative disc disease and a mild bulging disc was present.  

On his January 2010 Form 9, the Veteran indicated that he had lower back pain when he was in service.  He noted that he injured his back at that time when he rolled out of the top bunk bed flat onto his back.  He indicated that since the injury a number of incidents involving lifting different things had made the low back worse.  

A September 2010 private MRI of the lumbar spine produced a diagnostic impression of left paracentral osteophyte extending along the posterior vertebral margin narrowing of the left neuroforamen and extending down to the left lateral recess of L5.  

During the March 2011 Board hearing, the Veteran testified that he initially injured his back during service when he rolled out of the top bunk bed.  His wife also remembered that the Veteran had injured his back at that time.  She also remembered that subsequent to service the Veteran received treatment from a Dr. E around 1976.  She noted that unfortunately records of that treatment had since been destroyed.  The Veteran also reported that he thought he had been informed by medical personnel that the way he walked, due to his service-connected callosities, may have affected his lower back.   

III.  Law and Regulations

The May 1976 decision is final based on the evidence then of record.   38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury was incurred in service is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

As noted above, the May 1976 rating decision denied service connection for diabetes based on a finding that a low back injury was not shown to have occurred in service and that a current low back disability had also not been shown.  Accordingly, in order for evidence received since May 1976 to be new and material, it would have to tend to show that the Veteran does have a current low back disability, which was incurred in service or is otherwise related to service.  The September 2008 and September 2010 MRI findings clearly show that the Veteran has degenerative disc disease of the lumbar spine and thus establish the presence of a current low back disability.  Also, the testimony of the Veteran and his wife presented at the March 2011 Board hearing tends to indicate that the Veteran suffered a low back injury in service in the form of a fall from a top bunk bed.  Additionally, the Veteran's allegation that his low back disability may be related to his service-connected callosities of both feet, in conjunction with the July 2006 VA examiner's finding that the Veteran had an antalgic gait, constitutes evidence that there may be a relationship between the Veteran's current low back disability and the service-connected calluses.  Consequently, this newly received evidence relates to unestablished facts necessary to substantiate the claim.  The evidence also raises a reasonable possibility of substantiating the claim.  Notably, if the Veteran's altered gait is affirmatively attributable to his service-connected calluses and if the altered gait is also found to have caused or aggravated his current low back disability, he would qualify for service connection for the disability on a secondary basis.  38 C.F.R. § 3.310.  Accordingly, the evidence received subsequent to the May 1976 rating decision is new and material and the claim for service connection for low back disability may be reopened.  38 C.F.R. § 3.156.  


ORDER

As new and material evidence has been received, the claim for service connection for low back disability may be reopened.  The appeal is granted to this extent.


REMAND

As noted above the Veteran has alleged both that he injured his back during service and that his service connected foot calluses have either caused or aggravated his current low back disability.  To date, he has not been afforded a VA examination to evaluate the likelihood that his current low back disability is directly related to the alleged low back injury in service and to evaluate the likelihood that his current low back disability was either caused or aggravated by his service-connected callosities of the feet.  The Board finds that such an examination is necessary prior to the making a final determination of the Veteran's claim.  38 C.F.R. § 3.159(c)(4).  On remand, prior to arranging for the examination, the RO/AMC should obtain all records of VA treatment for low back and foot disability from October 2010 to the present.  The RO/AMC should also  ask the Veteran to identify all sources of treatment or evaluation he has received for low back disability since service and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all records of VA treatment and evaluation for low back and foot disability from October 2010 to the present.  The RO/AMC should also ask the Veteran to identify all sources of treatment or evaluation he has received for low back disability since service and should secure copies of complete records of the treatment and/or evaluation from all sources appropriately identified.

2.  Thereafter, the RO/AMC should arrange for a VA examination by an appropriate medical professional to determine the likely etiology of the Veteran's current low back disability.   The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide an opinion as to:

A) Whether the Veteran's current low back disability is at least as likely as not (i.e. a 50% chance or greater) directly related to the Veteran's military service, to include any low back injury therein.  

B) Whether the Veteran's current low back disability was at least as likely as not (i.e. a 50% chance or greater) caused or aggravated by his service-connected callosities of the feet.

The examiner should explain the rationale for all opinions given.   
  
3.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


